Case: 20-30621     Document: 00515933136         Page: 1     Date Filed: 07/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   July 12, 2021
                                  No. 20-30621                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nacorvrick Green,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:18-CR-183-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Nacorvrick Green conditionally pleaded guilty, pursuant to a written
   plea agreement, to possession of a firearm and ammunition after felony
   conviction and was sentenced to 180 months of imprisonment. He argues




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30621      Document: 00515933136           Page: 2    Date Filed: 07/12/2021




                                     No. 20-30621


   that the district court erred in denying his motion to suppress evidence
   obtained during the traffic stop that led to his arrest.
          On appeal from a district court’s ruling on a motion to suppress, we
   review factual findings for clear error and the legality of police conduct de
   novo, viewing the evidence in the light most favorable to the prevailing party.
   United States v. Pack, 612 F.3d 341, 347 (5th Cir.), modified on other grounds on
   denial of reh’g, 622 F.3d 383 (5th Cir. 2010). “Factual findings are clearly
   erroneous only if a review of the record leaves [us] with a definite and firm
   conviction that a mistake has been committed.” United States v. Hearn, 563
   F.3d 95, 101 (5th Cir. 2009) (internal quotation marks and citation omitted).
   Whether the record demonstrates reasonable suspicion is a question of law
   that we review de novo. United States v. Jaquez, 421 F.3d 338, 341 (5th
   Cir. 2005). Credibility determinations are findings of fact reviewed for clear
   error. United States v. Alvarado-Zarza, 782 F.3d 246, 249 (5th Cir. 2015).
          Contrary to Green’s argument, the district court did not clearly err in
   crediting the detaining officer’s testimony that he smelled marijuana while in
   the process of completing the mission of the initial stop. In light of this and
   the other bases for reasonable suspicion relied upon by the district court,
   Green fails to demonstrate that the officer unduly prolonged his traffic stop.
   See Pack, 612 F.3d at 350-51.
          AFFIRMED.




                                           2